Per Curiam
Upon an appeal from a judgment rendered by the Circuit Court of Rockingham County on the 19th day of May, 1995, upon consideration of the record, briefs, and argument of counsel, the Court is of the opinion that there is error in the judgment appealed from. The appellant filed a motion for judgment, alleging that his employer terminated his employment because of his age in violation of the public policy of this Commonwealth, as articulated in the Virginia Human Rights Act, Code §§ 2.1-714 through 2.1-725. Code § 2.1-715 of the Virginia Human Rights Act provides that it is the public policy of this Commonwealth that individuals shall be entitled to pursue employment free of discrimination based on age. Therefore, the appellant has stated a cause of action in tort against the appellees for improper discharge from employment. Lockhart v. Commonwealth Educ. Sys. Corp., 247 Va. 98, 104, 439 S.E.2d 328, 331 (1994). Accordingly, the judgment of the trial court is reversed and the case remanded for further proceedings.
Chief Justice Carrico, Justice Compton, and Justice Stephenson dissent.